Title: From George Washington to Brigadier General William Smallwood, 13 April 1778
From: Washington, George
To: Smallwood, William



Dear Sir
Head Quarters Valley Forge 13th April 1778

Since writing to you yesterday I have been conversing with the Commy General of purchases who informs me that there are considerable quantities of provision at the Head of Elk and Charles town which will lay very much exposed if you are suddenly withdrawn from Wilmington. I would therefore only have you send off what Baggage and Stores you conveniently can, and wait my farther orders for marching. In a late general order I recommended it to the Officers immediately to divest themselves of as much Baggage as possible, and I would therefore think it would be most prudent for the Gentlemen of your division to send theirs home or near home and not trust it to frequent removals, by which a great loss has always been incurred. I am &c.
